                Case 20-12456-JTD            Doc 227   Filed 10/29/20   Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                  Chapter 11

 RTI HOLDING COMPANY, LLC, et al.,                       Case No. 20-12456 (JTD)

                                  Debtors.               (Jointly Administered)
                                                         Re: Docket Nos. 51 & 87


 RESERVATION OF RIGHTS OF AD HOC GROUP OF PLAN PARTICIPANTS TO
DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS, PURSUANT
 TO SECTIONS 105, 361, 362, 363, 364 AND 507 OF THE BANKRUPTCY CODE, (I)
  AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING, (II)
 AUTHORIZING THE DEBTORS’ USE OF CASH COLLATERAL, (III) GRANTING
     ADEQUATE PROTECTION, AND (IV) GRANTING RELATED RELIEF

          The Ad Hoc Group of Plan Participants (the “Ad Hoc Group”) by and through undersigned

counsel, respectfully submit this reservation of rights (the “Reservation”) to the Motion of Debtors

For Entry Of Interim And Final Orders (I) Authorizing Debtors To (A) Obtain Postpetition

Financing Pursuant To 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),

and 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate

Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, And (III) Scheduling Final Hearing

(the “Motion”) [ECF Docket No. 51]. In support of this Reservation, the Ad Hoc Group

respectfully states as follows:

          1.        On October 7, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code with the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which cases have been

jointly consolidated for administrative purposes only (the “Chapter 11 Cases”). The Debtors

continue to operate their businesses and manage their properties as debtors and debtors-in-

possession pursuant to 11 U.S.C. §§ 1107(a) and 1108. No trustee or examiner has been appointed
              Case 20-12456-JTD        Doc 227       Filed 10/29/20   Page 2 of 5




in the Chapter 11 Cases.

       2.          The Ad Hoc Group consists of participants who are retirees, current and former

employees of the Debtors (“Plan Participants”) in non-qualified retirement plans (the “Plans”) of

certain of the Debtors.

       3.          Pursuant to (i) Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby

Tuesday, Inc. to Exercise Its Ownership Rights Over Trust Assets Currently Held in a "Rabbi

Trust" for Ruby Tuesday, Inc.'s Non-Qualified Executive Supplemental Pension Plan and

Management Retirement Plan [ECF Docket No. 138] and Ruby Tuesday, Inc.'s Motion for an

Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over Trust Assets

Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s Non-Qualified "Defined Contribution"

- Deferred Compensation Plans [ECF Docket No. 140] (collectively, the “Retirement Asset

Confiscation Motions”), the Debtors seek to obtain ownership rights to more than $27 million in

assets held for the benefit of Plan Participants, including members of the Ad Hoc Group. The

Debtors propose to make immediate use of these assets (liquidating them where necessary) in lieu

of obtaining DIP financing from its customary sources (existing or new secured lenders). In other

words, the Debtors and its owners seek to finance these Chapter 11 Cases on the backs of their

current and former employees.

       4.          The DIP Budget attached to the Interim DIP Order projects in week 5 the receipt

of approximately $22.6 million on account of Plan assets and in week 6 another $5.2 million in

Plan assets, each presuming the Debtors will prevail in summary fashion in connection with the

Retirement Asset Confiscation Motions.

       5.          The Ad Hoc Group submits this Reservation to assert its position that it does

not agree that the Debtors will ultimately prevail in connection with the Retirement Asset




                                               -2-
                Case 20-12456-JTD            Doc 227        Filed 10/29/20       Page 3 of 5




Confiscation Motions, and certainly should not prevail with preclusive effect by Weeks 5 or 6 in

the DIP Budget.        The Ad Hoc Group intends vigorously to contest the Retirement Asset

Confiscation Motions on numerous procedural and substantive grounds1 and this Court may

require significant time to resolve contested issues. The Ad Hoc Group may be entitled to stay

adverse determinations pending reconsideration or appeal, or to adequate protection for Plan

Participants’ reversionary interests which the Debtors will be unable to furnish. Litigation

significant to the disposition the Plans’ assets is pending in the United States District Court for the

Northern District of Alabama, and may further complicate and delay resolution of material

questions. The net effect of this is the liquidity under the DIP Budget being overstated by at least

$27 million going forward from week 6.

        6.           Further, to the extent the Court approves the proposed financing

notwithstanding this substantial shortfall, the Ad Hoc Group submits that any order approving the

DIP Financing should not in any way be deemed dispositive in connection with the myriad of

issues raised by the Retirement Asset Confiscation Motions or otherwise impact or diminish the

Ad Hoc Group’s rights to fully litigate all issues in connection with the Retirement Asset

Confiscation Motions. Accordingly, the Ad Hoc Group reserves all of its rights and submits that

any proposed order expressly provide that all rights of the Ad Hoc Group are fully reserved in

connection with the Retirement Asset Confiscation Motions and the determination of ownership

rights related to the proceeds of the Plans.




1
 The Ad Hoc Group’s oppositions to the Retirement Asset Confiscation Motions are presently due to be filed by
November 5, 2020.



                                                      -3-
             Case 20-12456-JTD   Doc 227      Filed 10/29/20   Page 4 of 5




Dated: October 29, 2020              GIBBONS P.C.
Wilmington, Delaware
                                     By: /s/ Howard A. Cohen
                                     Howard A. Cohen (Del. Bar No. 4082)
                                     300 Delaware Ave., Suite 1015
                                     Wilmington, DE 19801-1671
                                     Telephone: (302) 518-6300
                                     Facsimile: (302) 429-6294
                                     Email: hcohen@gibbonslaw.com

                                     -and-

                                     Robert K. Malone
                                     One Gateway Center
                                     Newark, New Jersey 07102-5310
                                     Telephone: (973) 596-4500
                                     Facsimile: (973) 596-0545
                                     Email: rmalone@gibbonslaw.com

                                     -and –

                                     HOLIFIELD & JANICH, PLLC
                                     Al Holifield
                                     1107 Kingston Pike, Ste. 201
                                     Knoxville, TN 37934
                                     Telephone: (856) 566-0115
                                     Facsimile: (856) 566-0119
                                     Email: aholifield@holifieldlaw.com

                                     Counsel to the Ad Hoc Group




                                       -4-
               Case 20-12456-JTD         Doc 227          Filed 10/29/20   Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I, Howard A. Cohen,, hereby certify that on this 29th day of October, 2020, I caused a

true and correct copy of the foregoing pleading to be served via CM/ECF on all parties who have

registered for electronic service in these cases.

Dated: October 29, 2020
Wilmington, Delaware                                      /s/ Howard A. Cohen
                                                          Howard A. Cohen (No. 4082)




                                                    -5-
